DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-21-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 06-21-21.
Claims 1 and 21 are amended.
Claims 3, 18-20 and 24 are canceled.
Claims 25-26 are added.

Allowable Subject Matter	
Claims 1-2, 4-17 and 21-23 and 25-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-2, 4-17 and 26 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:

Claims 21-23 and 25 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 21 in combination as claimed, including:
a magnetic member disposed in the through portion and comprising a magnetic layer; a coil pattern attached to one surface of the magnetic layer via an adhesive; a build-up layer including an insulating layer covering at least a portion of one of the upper one surface and the lower another surface of the core layer, at least a portion of the magnetic member, and at least a portion of the coil pattern; and a first core wiring layer disposed on the one surface of the core layer, the first core wiring layer of which at least a portion is covered by the first 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 21 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848